

Exhibit 10.1


NONQUALIFIED STOCK OPTION AGREEMENT




THIS AGREEMENT is entered into as of November 1, 2012, between Joy Global Inc.,
a Delaware Corporation, (the “Company”) and (the “Employee”). In consideration
of the mutual promises and covenants made in this Agreement and the mutual
benefits to be derived from this Agreement, the Company and the Employee agree
as follows:


1.Grant of Stock Option.
(a)
Subject to the provisions of this Agreement and the provisions of the Joy Global
Inc. 2007 Stock Incentive Plan (as amended from time to time, the “Plan”), the
Company hereby grants to the Employee as of November 1, 2012, (the “Grant Date”)
the right and option (the “Stock Option”) to purchase shares of common stock of
the Company, par value $1.00 per share (“Common Stock”), at the exercise price
of $66.03 per share, which was the Fair Market Value of one share of Common
Stock on the Grant Date (the “Exercise Price”). The Stock Option is a
Nonqualified Stock Option. Unless earlier terminated pursuant to the terms of
this Agreement, the Stock Option shall expire on the tenth anniversary of the
Grant Date. Capitalized terms used and not defined in this Agreement have the
meanings given to them in the Plan.

(b)
Employee agrees to comply with the Company’s Executive Leadership Team Stock
Ownership Policy, which is attached as Exhibit 1, with respect to Stock Options
awarded under this Agreement.

(c)
If for any reason the Employee does not acknowledge and accept this Agreement by
5:00 p.m. Milwaukee time on October 31, 2013, then (1) the Employee shall be
considered to have declined the grant of the Stock Option, (2) the Company’s
grant of the Stock Option shall be deemed automatically rescinded and the Stock
Option shall be null and void and (3) the Employee’s acceptance of this
Agreement after such time shall have no legal effect and the Company shall not
be bound by any such acceptance.

2.    Exercisability of the Stock Option. The Stock Option shall become vested
and exercisable as follows: one-third of the shares covered thereby (rounded up
to the next whole share) on November 1, 2013 an additional one-third of such
shares (rounded up to the next whole share) on November 1, 2014, and the
remainder of such shares on November 1, 2015, subject in each case to the prior
termination of the Stock Option. Notwithstanding the foregoing, the Stock
Option, to the extent outstanding, shall become immediately vested and fully
exercisable upon (a) a Change in Control or (b) a Termination of Employment due
to death or Disability. Upon the effective date of the Employee’s Termination of
Employment for any reason other than death or Disability, any portion of the
Stock Option that is not vested as of such date in accordance with the foregoing
provisions of this Paragraph 2 shall cease vesting and terminate immediately.
3.    Method of Exercise of the Stock Option.
(a)
The portion of the Stock Option as to which the Employee is vested shall be
exercisable by delivery to the Secretary of the Company of a written notice
stating the number of whole shares to be purchased pursuant to this Agreement
and the date on which the Employee elects to exercise the Stock Option and shall
be accompanied by payment of the full Exercise Price of the shares of Common
Stock to be purchased.



(b)
The full Exercise Price of the Stock Option shall be paid in cash, by wire
transfer, or by certified check or bank draft payable to the order of the
Company, by exchange of shares of unrestricted Common Stock of the Company
already owned by the Employee (that were purchased on the open market by the
Employee or held for at least six months prior to exercise) and having an
aggregate





--------------------------------------------------------------------------------



Fair Market Value equal to the full Exercise Price, or by any other procedure
approved by the Committee, or by a combination of the foregoing.
(c)
Notice and payment of the Exercise Price may also be made through a brokerage
firm pursuant to an arrangement approved by the Company in advance.

4.    Terminations of Employment.
(a)
If the Employee incurs a Termination of Employment due to Disability, the Stock
Option, to the extent outstanding at the time of such Termination of Employment,
shall become immediately vested and fully exercisable and may be exercised by
the Employee at any time prior to the first to occur of (i) one year after such
Termination of Employment or (ii) the expiration date of the Stock Option, and
shall thereafter expire.

(b)
If the Employee incurs a Termination of Employment due to death, the Stock
Option, to the extent outstanding at the time of such Termination of Employment,
shall become immediately vested and fully exercisable and may be exercised by
the Employee's estate or by a person who acquired the right to exercise such
Stock Option by bequest, inheritance or otherwise by reason of the death of the
Employee at any time prior to the first to occur of (i) one year after such
Termination of Employment or (ii) the expiration date of the Stock Option, and
shall thereafter expire.

(c)
If the Employee incurs a Termination of Employment due to Retirement, the
portion of the Stock Option, if any, which is exercisable at the time of such
Termination of Employment may be exercised at any time prior to the first to
occur of (i) three years after such Termination of Employment or (ii) the
expiration date of the Stock Option, and shall thereafter expire. Any portion of
the Stock Option that is not exercisable at the time of such Termination of
Employment shall expire as of such Termination of Employment.

(d)
If the Employee incurs a voluntary Termination of Employment by the Employee
(other than Retirement), the portion of the Stock Option, if any, which is
exercisable at the time of such Termination of Employment may be exercised at
any time prior to the first to occur of (i) 30 days after such Termination of
Employment or (ii) the expiration date of the Stock Option, and shall thereafter
expire. Any portion of the Stock Option that is not exercisable at the time of
such Termination of Employment shall expire as of such Termination of
Employment.

(e)
If the Employee incurs a Termination of Employment by the Company without Cause,
the portion of the Stock Option, if any, which is exercisable at the time of
such Termination of Employment may be exercised at any time prior to the first
to occur of (i) 90 days after such Termination of Employment or (ii) the
expiration date of the Stock Option, and shall thereafter expire. Any portion of
the Stock Option that is not exercisable at the time of such Termination of
Employment shall expire as of such Termination of Employment.

(f)
If the Employee incurs a Termination of Employment by the Company for Cause, the
entire Stock Option shall immediately expire as of such Termination of
Employment.



5.    Nontransferability. The Stock Option is not transferable by the Employee,
whether voluntarily or involuntarily, by operation of law or otherwise, except
as provided in the Plan. Any assignment, pledge, transfer or other disposition,
voluntary or involuntary, of the Stock Option made, or any attachment,
execution, garnishment, or lien issued against or placed upon the Stock Option,
except as provided in the Plan, shall be void.
6.    No Shareholder Rights Before Exercise. The Employee or a transferee of the
Stock Option shall have no rights as a shareholder with respect to any shares
covered by the Stock Option until the Employee or transferee has given written
notice of exercise, has paid in full for such shares and, if requested by the
Company, has given the representation described in Section 12(a) of the Plan. No
adjustment shall be made for dividends (ordinary

2



--------------------------------------------------------------------------------



or extraordinary, whether in cash, securities or other property) or
distributions of other rights for which the record date is prior to the date the
events set forth above in this Paragraph 6 have occurred.
7.    Adjustment in the Event of Change in Stock. In the event of a stock split,
spin-off, or other distribution of stock or property of the Company, or any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code), the number of shares subject to the
Stock Option and the exercise price per share shall be equitably adjusted by the
Committee as it determines to be appropriate in its sole discretion; provided,
however, that the number of shares subject to the Stock Option shall always be a
whole number. In the event of any other change in corporate capitalization
(including, but not limited to, a change in the number of shares of Common Stock
outstanding) or a corporate transaction, such as any merger, consolidation or
separation or any partial or complete liquidation of the Company, the number and
kind of shares subject to the Stock Option and/or the exercise price per share
may be adjusted by the Board or Committee as the Board or Committee may
determine to be appropriate in its sole discretion; provided, however, that the
number of shares subject to the Stock Option shall always be a whole number. The
determination of the Board or Committee regarding any adjustment will be final
and conclusive.
8.    Event of Restatement
(a)
If the Company restates any previously reported financial statements and such
restatement is required as a result of the Company’s material noncompliance with
any financial reporting requirement under the federal securities laws:

(i)
the Employee shall pay to the Company any gain the Employee received in
connection with the award under this Agreement to the extent, determined by the
Board or Committee, that the Employee would have received less gain based upon
the restated financial results, and “gain” for this purpose shall include the
proceeds of any sale of stock of the Company, after the award has been settled;

(ii)
the amount of the award under this Agreement shall be reduced to the extent,
determined by the Board or Committee, such amount would have been lower based
upon the restated financial results;

(iii)
the Employee shall be required to reimburse or repay to the Company any other
amount that the Company determines to be due pursuant to any policy the Board or
Committee adopts pursuant to section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (or pursuant to any regulation, rule, stock exchange
listing standard or other guidance implementing such section).

(b)
The Company may seek recovery of the amounts due under subsection (a) by all
legal means available, including, to the extent permitted by law, seeking direct
repayment from the Employee, withholding such amount from other amounts owed by
the Company to the Employee (or with respect to the Employee), and causing the
cancellation of any outstanding incentive award.

(c)
The determination of the Board or Committee regarding the consequence of any
event of restatement as described in this Paragraph 8 shall be final and
conclusive. This Paragraph 8 does not affect the Company’s ability to pursue any
and all available legal rights and remedies under governing law.

9.    Payment of Transfer Taxes, Fees and Other Expenses. The Company agrees to
pay any and all original issue taxes and stock transfer taxes that may be
imposed on the issuance of shares acquired pursuant to exercise of the Stock
Option, together with any and all other fees and expenses necessarily incurred
by the Company in connection therewith.
10.    Other Restrictions on Exercisability. The exercise of the Stock Option
and the delivery of share certificates upon such exercise shall be subject to
the requirement that, if at any time the Committee shall determine

3



--------------------------------------------------------------------------------



that (a) the listing, registration or qualification of the shares of Common
Stock subject or related thereto upon any securities exchange or under any state
or federal law or (b) the consent or approval of any government regulatory body
is, in the case of (a) or (b), necessary or desirable as a condition of, or in
connection with, such exercise or the delivery or purchase of shares pursuant
thereto, then in any such event such exercise shall not be effective unless such
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.
11.    Taxes and Withholdings. No later than the date of exercise of the Stock
Option granted hereunder, the Employee shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state, local and applicable non-U.S. taxes of any kind required by law to be
withheld upon the exercise of such Stock Option, and the Company shall, to the
extent permitted or required by law, have the right to deduct from any payment
of any kind due to the Employee federal, state, local and applicable non-U.S.
taxes of any kind required by law to be withheld upon the exercise of such Stock
Option.
12.    Confidential Information; Noncompetition; Nonsolicitation.
Nothing in this Agreement or that follows limits the Company’s or Affiliates’
rights with respect to Trade Secrets which are defined by and protected by Wis.
Stat. § 134.90. Each of the following provisions impose covenants on the
Employee that are to be interpreted and applied independent of the other
covenants contained in this Agreement.


(a)
(i)    The Employee acknowledges he or she will hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its Affiliates and their respective
businesses that the Employee obtains during the Employee’s employment by the
Company or any of its Affiliates and that (x) is not public knowledge or (y)
became public knowledge as a result of the Employee’s violation of this
Paragraph 12(a) (“Confidential Information”). The Employee acknowledges that the
Confidential Information is highly sensitive and proprietary and includes,
without limitation: product design information, product specifications and
tolerances, manufacturing processes and methods, information regarding new
product or new feature development, information regarding how to satisfy
particular customer needs, expectations and applications, information regarding
strategic or tactical planning, information regarding pending or planned
competitive bids, information regarding costs, margins, and methods of
estimating, and information regarding personnel matters of key employees. The
Employee shall not use, communicate, divulge or disseminate Confidential
Information to any person, firm, corporation, partnership or entity of any kind
whatsoever under any circumstances reasonably likely to result in the use of
such Confidential Information to the competitive disadvantage of the Company or
any of its Affiliates. This Paragraph 12(a)(i) shall apply only in geographic
areas in which such use or disclosure of Confidential Information as defined
above would competitively harm the Company or its Affiliates and only for a
period of two (2) years following the Termination of Employment, except with the
prior written consent of the Company or as otherwise required by law or legal
process.

(ii)    All computer software, business cards, telephone lists, customer lists,
price lists, contract forms, catalogs, records, files and know-how acquired
while an employee of the Company or any of its Affiliates are acknowledged to be
the property of the Company or the applicable Affiliate(s) and shall not be
duplicated, removed from the possession or premises of the Company or such
Affiliate(s) or made use of other than in pursuit of the business of the Company
and its Affiliates or as may otherwise be required by law or any legal process,
and, upon Termination of Employment for any reason, Employee shall deliver to
the Company (or the applicable Affiliate, if the Employee is employed outside
the United States), without further demand, all such items and any copies
thereof which are then in his or her possession or under his or her control.


(b)
The Employee acknowledges that his or her employment may place him or her in a
position of contact and trust with customers of the Company or its Affiliates,
and that in the course of employment the Employee may be given access to and
asked to maintain and develop relationships with such customers. The Employee
acknowledges that such relationships are of


4



--------------------------------------------------------------------------------



substantial value to the Company and its Affiliates and that it is reasonable
for the Company to seek to prevent Employee from giving competitors unfair
access to such relationships. Employee further acknowledges that the Company and
its Affiliates and their competitors operate and compete worldwide.
(c)
Prior to and through an eighteen-month period following the Termination of
Employment date, the Employee will not within the geographic area where the
Company or any of its Affiliates do business, except upon prior written
permission signed by the President or an Executive Vice President of the
Company, consult with or advise or, directly or indirectly, as owner, partner,
officer or employee, engage in business with any company or entity in
competition with the Company or any of its Affiliates in the business of
manufacturing, selling, servicing, or repairing equipment or parts within the
Company’s industry, (which are defined only as those entities and their
affiliates set forth in the attached Exhibit 2) in a capacity where the
Employee’s knowledge of Confidential Information or Trade Secrets of the Company
or any of its Affiliates would reasonably be likely to place the Company or any
of its Affiliates at a competitive disadvantage. Notwithstanding the foregoing,
the Employee may make and retain investments in not more than three percent of
the equity of any such company if such equity is listed on a national securities
exchange or regularly traded in an over-the-counter market.

(d)
Prior to and through a two-year period following the Termination of Employment
date, the Employee will not, directly or indirectly solicit or induce for
employment on behalf of any company or entity in competition with the Company or
any of its Affiliates in the business of manufacturing, selling, servicing or
repairing mining equipment or parts which are defined only as those entities and
their affiliates set forth in the attached Exhibit 2 (other than any personal
assistant hired to work directly for the Employee), any individual employed by
the Company or any of its Affiliates on the Termination of Employment date or
any person who was so employed by the Company or any of its Affiliates at any
time during the preceding three months.

(e)
Prior to and through a one-year period following the Termination of Employment,
the Employee will not, directly or indirectly, interfere with, or endeavor to
entice away from Company or any of its Affiliates, any person, firm,
corporation, partnership or entity of any kind whatsoever which is a customer of
Company or any of its Affiliates, or which was a customer of Company or any of
its Affiliates, within one year prior to the Termination of Employment date,
and, which the Employee regularly performed services for, or regularly dealt
with, or regularly had contact with such customer on behalf of the Company or
any of its Affiliates, and the Employee obtained knowledge, as a result of his
or her position with the Company or any of its Affiliates, which would be
beneficial to Employee’s efforts to convince such customer to cease doing
business with the Company or any of its Affiliates, in whole or in part.

(f)
In the event of a breach of the Employee’s covenants under this Paragraph 12,
the entire Stock Option shall immediately expire as of the date of such breach.
The Employee acknowledges and agrees that such expiration is not expected to
adequately compensate the Company and its Affiliates for any such breach and
that such expiration shall not substitute for or adversely affect the remedies
to which the Company or any of its Affiliates is entitled under Paragraph 12(g)
or at law.

(g)
In the event of a breach of the Employee’s covenants under this Paragraph 12, it
is understood and agreed that the Company and any Affiliate(s) that employed the
Employee shall be entitled to injunctive relief, as well as any other legal or
equitable remedies. The Employee acknowledges and agrees that the covenants,
obligations and agreements of the Employee in Paragraphs 12(a), (b), (c), (d)
and (e) of this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms of such covenants, obligations or
agreements will cause the Company irreparable injury for which adequate remedies
are not available at law. Therefore, the Employee agrees that the Company and
any Affiliate(s) that employed the Employee shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond)


5



--------------------------------------------------------------------------------



as a court of competent jurisdiction may deem necessary or appropriate to
restrain the Employee from committing any violation of such covenants,
obligations or agreements. These injunctive remedies are cumulative and in
addition to any other rights and remedies that the Company or its Affiliates may
have.
(h)
The Company and the Employee hereby irrevocably submit to the exclusive
jurisdiction of the courts of Wisconsin and the federal court of the United
States of America, located in Milwaukee, Wisconsin, in respect of all disputes
involving Confidential Information, trade secrets or the violation of the
provisions of this Paragraph 12 and the interpretation and enforcement of this
Paragraph 12, and the parties hereto hereby irrevocably agree that (i) the sole
and exclusive appropriate venue for any suit or proceeding relating to such
matters shall be in such a court, (ii) all claims with respect to any such
matters shall be heard and determined exclusively in such court, (iii) such
court shall have exclusive jurisdiction over the person of such parties and over
the subject matter of any such dispute, and (iv) each hereby waives any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to any suit or proceeding brought before such a
court in accordance with the provisions of this Paragraph 12.

13.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:
If to the Employee:    








If to the Company:    Joy Global Inc.
100 East Wisconsin Avenue, Suite 2780
Milwaukee, WI 53202
Attention: Corporate Secretary
Facsimile:    414-319-8510


or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 13. Notice and
communications shall be effective when actually received by the addressee.


14.    Successors. Except as otherwise provided hereunder, this Agreement shall
be binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any transferee or successor of the Employee pursuant to
Paragraph 8.
15.    Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Delaware as applied to contracts executed in and performed wholly within the
State of Delaware, without reference to principles of conflict of laws with the
exception of Paragraph 12, which will be interpreted, enforced, and governed by
the laws of the State of Wisconsin, without reference to principles of conflict
of laws.
16.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement is held invalid or
unenforceable to any extent, the remainder of this Agreement shall not be
affected by that provision and that provision shall be enforced to the greatest
extent permitted by law.
17.    Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. In the event of any ambiguity in
this Agreement, any term which is not defined in this Agreement, or any matters
as to which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b)

6



--------------------------------------------------------------------------------



prescribe, amend and rescind rules and regulations relating to the Plan and (c)
make all other determinations deemed necessary or advisable for the
administration of the Plan.
18.    Headings. The headings of paragraphs herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.
19.    Amendment. This Agreement may not be modified, amended or waived except
by an instrument in writing signed by both parties hereto. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.
20.    Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same original.
21.    Miscellaneous.


(a)
This Agreement shall not confer upon the Employee any right to continue as an
employee of the Company or its Affiliates, nor shall this Agreement interfere in
any way with the right of the Company or its Affiliates to terminate the
employment of the Employee at any time.

(b)
This Agreement shall be subject to all applicable laws, rules and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

IN WITNESS WHEREOF, the Employee has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the date first written above.






JOY GLOBAL INC.
[exhibit10image.jpg]
Sean D. Major
Executive Vice President, General Counsel
and Secretary




EMPLOYEE:






By:_____________________
    

7



--------------------------------------------------------------------------------







EXHIBIT 1




EXECUTIVE LEADERSHIP TEAM
STOCK OWNERSHIP POLICY






Members of the Company’s Executive Leadership Team are subject to the following
minimum ownership requirements for shares of the Company’s common stock:
•
CEO: Five times annual salary. Until the five times annual salary requirement
has been met, the executive is required to retain shares of Common Stock having
a market value at least equal to 50% of the pre-tax compensation realized upon
settlement of any restricted stock units, payment of any performance shares,
exercise of any stock options or settlement of any other stock awards. After the
five times annual salary requirement has been met, the CEO is required to
retain, at the retention rate specified in the preceding sentence, a sufficient
number of shares of Common Stock received by the CEO from subsequent settlements
of restricted stock units, payments of performance shares, exercises of stock
options and settlements of other stock awards as may be necessary at that time
to satisfy the five times annual salary requirement.

•
Other Executive Officers: Two and one-half times annual salary. Until the two
and one-half times annual salary requirement has been met, the executive is
required to retain shares of Common Stock having a market value at least equal
to 25% of the pre-tax compensation realized upon settlement of any restricted
stock units, payment of any performance shares, exercise of any stock options or
settlement of any other stock awards. After the two and one-half times annual
salary requirement has been met, the executive is required to retain, at the
retention rate specified in the preceding sentence, a sufficient number of
shares of Common Stock from subsequent settlements of restricted stock units,
payments of performance shares, exercises of stock options and settlements of
other stock awards as may be necessary at that time to satisfy the two and
one-half times annual salary requirement.

•
Each executive shall not sell, transfer or otherwise dispose of shares of Common
Stock (i) until the respective ownership requirement has been met or (ii) after
the respective ownership requirement has been met, to the extent that the
executive would no longer satisfy the ownership requirement immediately
following such sale, transfer or other disposition.

•
For the purposes of this policy, restricted stock units, performance shares and
stock options shall not be considered to be shares of Common Stock.


8



--------------------------------------------------------------------------------



EXHIBIT 2




COMPANIES


This Exhibit forms a part of the Nonqualified Stock Option Agreement, entered
into as of November 1, 2012, between Joy Global Inc. and


1.
Caterpillar, Inc.

2.
Cogar Manufacturing Inc.

3.
Eickhoff Corporation

4.
FMC Technologies Inc.

5.
Fletcher International or Fletcher Asset Management

6.
Komatsu Ltd.

7.
Longwall Associates, Inc.

8.
Sandvik AB

9.
SANY Group Co. Ltd.




9

